Title: To Benjamin Franklin from Gérard Brantsen, 15 October 1782
From: Brantsen, Gerard van de
To: Franklin, Benjamin


Paris ce 15. d’octobre 1782.
Mr. de Brantsen, Ministre Plenipotentiaire de LL. HH. pp. les Etats Generaúx des Provinces Unies des Pays bas a l’honneúr d’assurér Mr. Franklin de ses tres humbles civilités et de lui envoÿer ci jointe úne lettre dú Professeúr Ingen-Hoúz, qu’il a reçue hier dans son paqúet de Vienne. Il lui offre en même temps ses services poúr faire parvenir en sureté la reponse a Mr. d’Ingen-Hoúz.
 
Notation: Brantsen 15. Oct. 1782.
